Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 1 of 40 PageID: 1




POMERANTZ LLP
Gustavo F. Bruckner
600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (917) 463-1044
gfbruckner@pomlaw.com

Attorney for Plaintiff

- additional counsel on signature page -

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


 CLAUDIO COUTINHO, Individually                Case No.
 and On Behalf of All Others Similarly
 Situated,
                                               CLASS ACTION COMPLAINT
                              Plaintiff,

                     v.                        JURY TRIAL DEMANDED

 BRASKEM S.A., ROBERTO LOPES
 PONTES SIMÕES, FERNANDO
 MUSA, and PEDRO VAN
 LANGENDONCK TEIXEIRA DE
 FREITAS,

                              Defendants.


      Plaintiff Claudio Coutinho (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants, alleges the following based upon personal knowledge


                                           1
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 2 of 40 PageID: 2




as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by

Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding Braskem S.A.

(“Braskem” or the “Company”), analysts’ reports and advisories about the

Company, and information readily obtainable on the Internet. Plaintiff believes that

substantial additional evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                          NATURE OF THE ACTION

      1.     This is a federal securities class action on behalf of a class consisting

of all persons and entities other than Defendants that purchased or otherwise

acquired Braskem securities between May 6, 2016, and July 8, 2020, both dates

inclusive (the “Class Period”), seeking to recover damages caused by Defendants’

violations of the federal securities laws and to pursue remedies under Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule

10b-5 promulgated thereunder, against the Company and certain of its top officials.

      2.     Braskem is headquartered in Camaçari, Bahia.          The Company is

purportedly the largest producer of thermoplastic resins in the Americas, based on


                                          2
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 3 of 40 PageID: 3




the annual production capacity of the Company’s twenty-nine plants in Brazil, six

plants in the U.S., two plants in Germany, and four plants in Mexico, as of December

31, 2019. The Company’s segments include, among others, its Vinyls Unit, which

involved salt mining operations in Alagoas, Brazil.

      3.     Throughout the Class Period, Defendants made materially false and

misleading statements regarding the Company’s business, operational and

compliance policies.    Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (i) Braskem’s salt mining operations were

unsafe and presented a significant danger to surrounding areas, including nearly two

thousand properties; (ii) the foregoing foreseeably increased the risk that Braskem

would be subjected to remedial liabilities, including, but not limited to, increased

governmental and/or regulatory oversight or enforcement, significant monetary and

reputational damage, and/or the permanent closure of one or more of its salt mining

operations; (iii) accordingly, earnings generated from Braskem’s salt mining

operations were unsustainable; (iv) Braskem downplayed the true scope and severity

of the Company’s liability with respect to its salt mining operations; and (v) as a

result, the Company’s public statements were materially false and misleading at all

relevant times.

      4.     On April 2, 2019, media sources and, later, Braskem, disclosed that the

Company had been sued by local authorities in connection with a geological event


                                         3
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 4 of 40 PageID: 4




it had purportedly caused in the state of Alagoas, Brazil. Specifically, Braskem

disclosed, in relevant part, that the Company “ha[d] become aware, through the

media, of a lawsuit filed against it by the Public Prosecutor’s Office and the Public

Defender’s Office, both of the State of Alagoas.” The Company disclosed that the

lawsuits were “requesting the freezing of amounts and assets in a total of

approximately R$6.7 billion to guarantee any potential damages owed to the general

public affected by the geological phenomenon which occurred in districts near the

rock salt extraction area in Maceió.”

      5.     On this news, Braskem’s American Depositary Share (“ADS”) price

fell $1.60 per share over two trading days, or 5.98%, to close at $25.14 per share on

April 3, 2020.

      6.     Then, on January 3, 2020, Braskem disclosed that it had executed an

agreement related to the aforementioned geological event that subjected the

Company to further liabilities. Specifically, the Company disclosed that on January

3, 2020, it had executed an agreement with the Alagoas State Public Defender’s

Office (“DPE”), the Federal Prosecution Office (“MPF”), the Alagoas State

Prosecution Office (“MPE”), and the Federal Public Defender’s Office (“DPU”) “to

support the relocation and indemnification of residents of the areas at risk located in

the districts of Mutange, Bom Parto, Pinheiro and Bebedouro of Maceió, Alagoas,

as established in the agreement, which will be submitted to judicial ratification.”


                                          4
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 5 of 40 PageID: 5




Among other conditions, the Company advised that preliminarily estimates for the

relocation established in the agreement involve approximately 17,000 people, with

estimates to be recognized as provisions at approximately R1$1.7 billion for the

implementation of the relocation, and R$1 billion to close the Company’s salt wells.

      7.     Finally, on July 9, 2020, during pre-market hours, Braskem disclosed

that authorities in northeastern Brazil had advised the Company that the geological

damage from its salt mining operations was more widespread than initial estimates.

Specifically, among other things, 1,918 properties needed to be evacuated because

of the geological event associated with Braskem’s mining operations, and Braskem

estimated that moving the residents would cost the Company an additional R$850

million in possible payments to those residents, with another additional R$750

million in expenses to “definitively” shut down Braskem’s salt mining operations.

      8.     On this news, Braskem’s ADS price fell $0.59 per share, or 6.20%, to

close at $8.93 per share on July 9, 2020.

      9.     As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, Plaintiff and

other Class members have suffered significant losses and damages.




1
 All references to “R$” are to Brazil’s official currency, the Brazilian “real” or
“reais” (plural).
                                            5
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 6 of 40 PageID: 6




                          JURISDICTION AND VENUE

      10.    The claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

      11.    This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act.

      12.    Venue is proper in this Judicial District pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged

misstatements entered and the subsequent damages took place in this Judicial

District. Pursuant to Braskem’s most recent annual report on Form 20-F, as of

December 31, 2019, there were a total number of 345,049,672 of the Company’s

Class A Preferred Shares issued, each represented by ADSs. Braskem’s Class A

Preferred Shares, each represented by ADSs, trade on the New York Stock Exchange

(“NYSE”). Accordingly, there are presumably hundreds, if not thousands, of

investors in Braskem’s Class A Preferred Shares, each represented by ADSs, located

within the U.S., some of whom undoubtedly reside in the State of New Jersey.

      13.    In connection with the acts alleged in this complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the mails, interstate telephone communications, and the

facilities of the national securities markets.


                                            6
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 7 of 40 PageID: 7




                                     PARTIES

      14.    Plaintiff, as set forth in the attached Certification, acquired Braskem

securities at artificially inflated prices during the Class Period and was damaged

upon the revelation of the alleged corrective disclosures.

      15.    Defendant Braskem is organized under the laws of the Federative

Republic of Brazil, with principal executive offices located at Rua Lemos Monteiro,

120 – 24° andar, Butantã – São Paulo, SP – CEP 05501-050 – Brazil. Braskem

securities trade in an efficient market on the NYSE under the ticker symbol “BAK.”

      16.    Defendant Roberto Lopes Pontes Simões (“Simões”) has served as

Braskem’s Chief Executive Officer (“CEO”) since January 1, 2020.

      17.    Defendant Fernando Musa (“Musa”) served as Braskem’s CEO from

before the start of the Class Period until January 1, 2020.

      18.    Defendant Pedro van Langendonck Teixeira de Freitas (“Freitas”) has

served as Braskem’s Chief Financial Officer at all relevant times.

      19.    Defendants Simões, Musa, and Freitas are sometimes referred to herein

as the “Individual Defendants.”

      20.    The Individual Defendants possessed the power and authority to control

the contents of Braskem’s SEC filings, press releases, and other market

communications.      The Individual Defendants were provided with copies of

Braskem’s SEC filings and press releases alleged herein to be misleading prior to or


                                          7
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 8 of 40 PageID: 8




shortly after their issuance and had the ability and opportunity to prevent their

issuance or to cause them to be corrected. Because of their positions with Braskem,

and their access to material information available to them but not to the public, the

Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public, and that the positive

representations being made were then materially false and misleading.            The

Individual Defendants are liable for the false statements and omissions pleaded

herein.

      21.    Braskem and the Individual Defendants are collectively referred to

herein as “Defendants.”

                       SUBSTANTIVE ALLEGATIONS

                                   Background

      22.    Braskem is headquartered in Camaçari, Bahia.         The Company is

purportedly the largest producer of thermoplastic resins in the Americas, based on

the annual production capacity of the Company’s twenty-nine plants in Brazil, six

plants in the U.S., two plants in Germany, and four plants in Mexico, as of December

31, 2019. The Company’s segments include, among others, its Vinyls Unit, which

involved salt mining operations in Alagoas, Brazil.




                                         8
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 9 of 40 PageID: 9




 Materially False and Misleading Statements Issued During the Class Period

      23.    The Class Period begins on May 6, 2016. On May 5, 2016, during after-

market hours, Braskem filed an annual report on Form 20-F with the SEC, reporting

the Company’s financial and operating results for the quarter and year ended

December 31, 2015 (the “2015 20-F”). The 2015 20-F reported that Braskem’s

“Vinyls Unit generated net sales revenue of R$2,780.1 million in 2015, or 5.0% of

[the Company’s] net sales revenue of all reportable segments.”

      24.    With respect to Braskem’s salt mining operations, the 2015 20-F stated,

in relevant part, that the Company “used approximately 848,885 tons of salt during

2015,” which “accounted for 0.5% of [the Company’s] Vinyls Unit’s total cost of

sales in 2015”; that Braskem “ha[s] exclusive salt exploration rights at a salt mine

located near [its] Alagoas plant”; that Braskem “estimate[s] that the salt reserves of

this mine are sufficient to allow [the Company] to produce chlorine at expected rates

of production for approximately 35 to 45 years”; and that Braskem “enjoy[s]

significant cost advantages when compared to certain of [its] competitors due to the

low extraction costs of rock salt (particularly compared to sea salt), and low

transportation costs due to the proximity of the salt mine to [the Company’s]

production facility.”

      25.    The 2015 20-F also contained generic, boilerplate representations

regarding potential hazards caused by Braskem’s operations, stating, in relevant part,


                                          9
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 10 of 40 PageID: 10




that Braskem’s “operations are subject to hazards, such as fires, explosions and other

accidents, associated with the manufacture of petrochemicals and the storage and

transportation of feedstock and petrochemical products”; that “[t]hese hazards can

cause personal injury and loss of life, severe damage to or destruction of property

and equipment and environmental damage”; that “[a] sufficiently large accident at

one of [Braskem’s] plants or storage facilities could force [the Company] to suspend

[its] operations temporarily and result in significant remediation costs and lost net

sales revenue”; that, “[a]lthough [Braskem] maintain[s] insurance coverage for

losses due to fire damage and for losses of income resulting from shutdowns due to

fire, explosion or electrical damage, those insurance proceeds may not be available

on a timely basis and may be insufficient to cover all losses”; and that the foregoing

“could have a material adverse effect on [Braskem’s] financial performance.”

Plainly, these risk warnings were generic, catch-all provisions that were not tailored

to Braskem’s actual known risks related to its dangerous salt mining operations.

      26.    Additionally,     the   2015    20-F    contained    generic,    boilerplate

representations regarding risks related to “natural” disasters, stating, in relevant part,

that “[s]ome of [Braskem’s] facilities are located in places that could be affected by

natural disasters, such as floods, earthquakes, hurricanes, tornados and other natural

disasters”; that the foregoing “could disrupt [Braskem’s] operations or the operations

of [its] customers and could damage or destroy infrastructure necessary to transport


                                            10
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 11 of 40 PageID: 11




[its] products as part of the supply chain”; and that “[s]uch events could require

maintenance shutdowns, delay shipments of existing inventory or result in costly

repairs, replacements or other costs, all of which could have a material adverse effect

on [Braskem’s] financial performance.” Plainly, these risk warnings, too, were

generic, catch-all provisions that were not tailored to Braskem’s actual known risks

related to its dangerous salt mining operations.

      27.    Appended as Exhibit 99.01 to the 2015 20-F was Braskem’s Item 16H.

Mine Safety Disclosure, which stated, in relevant part:

      We operate a salt mine located in our Alagoas complex . . . . This mine
      uses a system of wells for salt extraction and does not expose any
      workers to the interior of the mine. Because the mine is located in
      Brazil, it is not subject to the Mine Safety and Health Administration,
      or MSHA, regulation under the Federal Mine Safety and Health Act of
      1977, or the Mine Act.

      During the 2015 fiscal year, none of our mining operations received
      written notice from MSHA of (i) a violation under section 104 of the
      Mine Act or unwarrantable failure of the mine operator to comply with
      section 104(d) of the Mine Act; (ii) a flagrant violation under section
      110(b)(2) of the Mine Act; (iii) an imminent danger order under section
      107(a) of the Mine Act; (iv) a proposed assessment under the Mining
      Act or (v) a pattern of violations of mandatory health or safety standards
      that are of such nature as could have significantly and substantially
      contributed to the cause and effect of our mine health or safety hazards
      under section 104(e) of the Mine Act or the potential to have such a
      pattern.

      For the 2015 fiscal year, we experienced no mining-related fatalities
      nor were we involved in any pending legal action before the Federal
      Mine Safety and Health Review Commission involving our mine.



                                          11
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 12 of 40 PageID: 12




      28.      Appended as Exhibit 13.01 to the 2015 20-F were signed certifications

pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), wherein Defendants Musa

and Freitas certified that the 2015 20-F “fully complies with the requirements of

section 13(a) or 15(d) of the [Exchange Act] and information contained in the [2015]

20-F fairly presents, in all material respects, the financial condition and results of

operations of the Company.”

      29.      On September 25, 2017, Braskem filed an annual report on Form 20-F

with the SEC, reporting the Company’s financial and operating results for the quarter

and year ended December 31, 2016 (the “2016 20-F”). The 2016 20-F reported that

Braskem’s “Vinyls Unit generated net sales revenue of R$3,016.4 million in 2016,

or 5.1% of [the Company’s] net sales revenue of all reportable segments.”

      30.      The 2016 20-F also contained substantively the same statements as

referenced in ¶¶ 24-26, supra.

      31.      Appended as Exhibit 99.01 to the 2016 20-F was substantively the same

mine safety disclosure as referenced in ¶ 27, supra.

      32.      Appended as Exhibit 13.01 to the 2016 20-F were substantively the

same SOX certifications as referenced in ¶ 28, supra, signed by Defendants Musa

and Freitas.

      33.      The statements referenced in ¶¶ 23-32, supra, were materially false and

misleading because Defendants made false and/or misleading statements, as well as


                                          12
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 13 of 40 PageID: 13




failed to disclose material adverse facts about the Company’s business, operational

and compliance policies. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (i) Braskem’s salt mining operations were

unsafe and presented a significant danger to surrounding areas, including nearly two

thousand properties; (ii) the foregoing foreseeably increased the risk that Braskem

would be subjected to remedial liabilities, including, but not limited to, increased

governmental and/or regulatory oversight or enforcement, significant monetary and

reputational damage, and/or the permanent closure of one or more of its salt mining

operations; (iii) accordingly, earnings generated from Braskem’s salt mining

operations were unsustainable; (iv) Braskem downplayed the true scope and severity

of the Company’s liability with respect to its salt mining operations; and (v) as a

result, the Company’s public statements were materially false and misleading at all

relevant times.

                          The Truth Begins to Emerge

      34.    On April 2, 2019, media sources and, later, Braskem, disclosed that the

Company had been sued by local authorities in connection with a geological event

it had purportedly caused in the state of Alagoas, Brazil (the “April 2019 Press

Release”). Specifically, Braskem disclosed, in relevant part:

      BRASKEM . . . hereby announces to its shareholders and the market in
      general that it has become aware, through the media, of a lawsuit filed
      against it by the Public Prosecutor’s Office and the Public Defender’s
      Office, both of the State of Alagoas, requesting the freezing of amounts
                                        13
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 14 of 40 PageID: 14




      and assets in a total of approximately R$6.7 billion to guarantee any
      potential damages owed to the general public affected by the geological
      phenomenon which occurred in districts near the rock salt extraction
      area in Maceió.

      35.    On this news, Braskem’s ADS price fell $1.60 per share over two

trading days, or 5.98%, to close at $25.14 per share on April 3, 2020. Despite this

decline in Braskem’s ADS price, the Company’s securities continued to trade at

artificially inflated prices throughout the remainder of the Class Period because of

Defendants’ continued misrepresentations and omissions regarding the true scope

and severity of the Company’s liability with respect to the geological event caused

by its salt mining operations.

      36.    For example, the April 2019 Press Release also assured investors, in

relevant part, that “the Company informs that it was not served in the referred

lawsuit, but will evaluate and take the pertinent measures within the applicable legal

deadlines and keep the market informed of any relevant developments on the

matter”; that “[r]egarding the phenomenon occurred in the Pinheiro neighborhood,

the Company reiterates that it has been collaborating with the authorities to identify

the causes”; that “the technical analysis of the competent bodies are still in progress

and that, to date, it cannot be affirmed that Braskem’s activities are the cause of the

events observed in the neighborhood”; and that “Braskem reaffirms its commitment

to the population of Alagoas and to responsible business practices, and will continue

contributing to identify and implement solutions.”
                                          14
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 15 of 40 PageID: 15




      37.    On October 8, 2019, Braskem filed an annual report on Form 20-F with

the SEC, reporting the Company’s financial and operating results for the quarter and

year ended December 31, 2017 (the “2017 20-F”). The 2017 20-F reported that

Braskem’s “Vinyls Unit generated net sales revenue of R$3,066.9 million in 2017,

or 5.0% of our net sales revenue of all reportable segments.”

      38.    The 2017 20-F also contained substantively the same statements as

referenced in ¶¶ 24-26, supra.

      39.    With respect to potential hazards posed by Braskem’s operations, the

2017 20-F also contained, albeit belatedly, additional risk warnings related to the

Company’s salt mining operations, which simultaneously downplayed Braskem’s

wrongdoing and potential liability with respect to its salt mining operations.

Specifically, the 2017 20-F stated, in relevant part, that “[t]he operation of

[Braskem’s] salt mining activities in the state of Alagoas, Brazil, which is a raw

material necessary for production of certain products in [Braskem’s] Vinyls Unit, is

also subject to similar risks and hazards”; that “any significant incident relating to

[Braskem’s] salt mining activities may also result in material adverse environmental

and social impacts”; that, “[f]or instance, in certain neighborhoods of the city of

Maceió that are located near the geological area of [Braskem’s] salt mine, there have

been recent allegations that the ground gave way as a result of the activities carried

out by [Braskem] at this mine”; and that this “allegedly may have affected certain


                                         15
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 16 of 40 PageID: 16




nearby private and public properties.” Plainly, the foregoing risk warnings were

generic, catch-all provisions that were not tailored to Braskem’s actual known risks

regarding the true scope and severity of the Company’s liability with respect to its

salt mining operations.

      40.    The 2017 20-F further downplayed Braskem’s potential legal

responsibility, as well as liability, for the geological event associated with the

Company’s salt mining operations, through a discussion of Braskem’s ongoing court

proceedings, stating, in relevant part:

      On April 4, 2019, in response to a request of the Alagoas State
      Attorney’s Office . . . and [DPE] . . . seeking to freeze our assets in an
      amount of up to R$6.7 billion to secure funds allegedly required to
      ensure remediation and compensation for environmental, property and
      personal damages potentially resulting from this incident, a lower-court
      judge of the Alagoas state court ordered the freezing of R$100 million
      in our bank accounts. In addition, the Alagoas state court of appeals . .
      . ordered the suspension of the distribution of dividends for the fiscal
      year 2018 that had been proposed in the amount of R$2.7 billion, or,
      alternatively, the freezing of assets in the same amount of the proposed
      dividend distribution. This decision was subsequently reversed by a
      decision of the Superior Court of Justice . . . which authorized the
      distribution of dividends upon posting of a judicial bond in the same
      amount. The Alagoas State Attorney’s Office and [DPE] amended their
      claim to exclude the request for indemnification for the alleged
      environmental damages and reduce the amount of assets to be frozen to
      R$3.7 billion, which according to their allegations would be equivalent
      to the alleged damages caused to the residents of the districts affected
      by the geological event. Immediately thereafter, on June 26, 2019, the
      presiding judge of the Alagoas state court of appeals . . . issued a
      decision ordering an amount of R$3.7 billion to be frozen. This decision
      was also subsequently reversed by the Superior Court of Justice (STJ),
      which ordered the frozen amount of R$3.7 billion to be returned to our
      bank accounts after posting another judicial bond in an equivalent
                                          16
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 17 of 40 PageID: 17




      amount. On July 25, 2019, we were informed of another civil lawsuit
      filed against us by the Labor Prosecutor’s Office of the State of
      Alagoas, or MPT-AL, requesting injunctive relief to freeze the amount
      of R$2.5 billion to guarantee payment of any potential damages that
      workers affected by the geological event may suffer. In that lawsuit,
      MPT-AL further requested the payment of compensation to workers for
      pain and suffering. The trial court has not yet ruled on the plaintiff’s
      injunction relief request. On August 19, 2019, we became aware of the
      filing of another civil lawsuit by the [MPF] against us and other parties,
      requesting the following injunctive reliefs: (i) the set-up of a fund of
      R$3.1 billion for the benefit of social and environmental programs and
      emergency measures to be carried out, and the maintenance in said fund
      of working capital in the amount of at least R$2.0 billion or, after a
      financial schedule is approved for such fund, an amount equivalent to
      100% of the expenses projected for the subsequent 12 months; (ii) the
      posting of bonds in the amount of R$20.5 billion; (iii) prohibition on us
      to encumber or dispose of any of our fixed assets and to distribute
      profits, in the form of dividends, interest on shareholders’ equity or any
      other form; (iv) freezing of any profits not yet distributed; and (v)
      suspension of receipt of government financings from BNDES (a federal
      development bank) and government incentives, as well as acceleration
      of existing indebtedness with BNDES. We are taking all relevant
      measures to defend against these lawsuits. As of the date of this annual
      report, the plaintiff´s requests for injunctive relief have not yet been
      ruled upon.

      41.    In this same vein, the 2017 20-F represented, in relevant part, that a

report prepared by an entity of the Brazilian Energy and Mining Ministry indicated

the occurrence of “destabilization of caverns resulting from sodium chloride, or salt,

extraction . . . created a dynamic situation that reactivated pre-existing geological

structures and deformations in the districts of Pinheiro, Mutange and Bebedouro”;

that “instability in the Pinheiro district . . . was aggravated by the erosive effects

caused by an increase in the infiltration of stormwater runoff in pre-existing fractures


                                          17
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 18 of 40 PageID: 18




in extremely erodible soil and accelerated due to the lack of an effective stormwater

runoff drainage network and of adequate basic sanitation, among other factors”; that

because of “the developments from the publication of [the report] . . . on May 9,

2019, [Braskem] suspended all salt extraction”; that, “consequently, the operations

of the chlor-alkali and dichloroethane plants located in the district of Pontal da Barra

in Maceió, state of Alagoas . . . also reduc[ed] production”; that, consequently,

“Braskem put in plance [sic] a non integrated business model”; that “the Company

will import (i) caustic soda to supply the Brazilian market using its logistics structure

and terminals along the Brazilian coast, (ii) EDC to continue to operate its PVC

plants in Alagoas and Bahia, and (iii) sea salt to supply the Chlorine Soda plant of

Bahia”; that Braskem has “been continuously cooperating with relevant authorities

and the local community”; that, “[i]f authorities conclude that the activities at

[Braskem’s] salt mine caused such incidents, [the Company] may be held

responsible for any adverse environmental and social impacts attributable to it”; and

that Braskem “may face difficulties in obtaining or maintaining operating licenses

and may suffer damage to [its] reputation following the occurrence of any such

event.” Plainly, these risk warnings, too, were generic, catch-all provisions that were

not tailored to Braskem’s actual known risks regarding the true scope and severity

of the Company’s liability with respect to its salt mining operations.




                                           18
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 19 of 40 PageID: 19




      42.      Appended as Exhibit 99.01 to the 2017 20-F was substantively the same

mine safety disclosure as referenced in ¶ 27, supra, which additionally represented,

in relevant part, that “Braskem’s mining operations in the State of Alagoas hold an

environmental license issued by the state’s environmental protection agency valid

through 2022 and are grounded in mining law formalized by the Mining Concession

awarded by the Federal Government”; that, “[i]n view of the summarized report

issued by the . . . agency of the Ministry of Mines and Energy, on May 8, 2019, the

salt extraction wells that were the object of the environmental licenses had their

activities suspended by the state’s environmental agency”; and that “the National

Mining Agency (the regulatory and oversight agency for mining activities) ordered

the cessation of mining activities on May 9, 2019.”

      43.      Appended as Exhibit 13.01 to the 2017 20-F were substantively the

same SOX certifications as referenced in ¶ 28, supra, signed by Defendants Musa

and Freitas.

      44.      On October 17, 2019, Braskem filed an annual report on Form 20-F

with the SEC, reporting the Company’s financial and operating results for the quarter

and year ended December 31, 2018 (the “2018 20-F”). The 2018 20-F reported that

Braskem’s “Vinyls Unit generated net sales revenue of R$3,167.4 million in 2018,

or 4.4% of [the Company’s] net sales revenue of all reportable segments.”




                                         19
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 20 of 40 PageID: 20




      45.      The 2018 20-F also contained substantively the same statements as

referenced in ¶¶ 24-26 and 39-41, supra.

      46.      Appended as Exhibit 99.01 to the 2018 20-F was substantively the same

mine safety disclosure as referenced in ¶ 27, supra, containing the additional

representations as referenced in ¶ 42, supra.

      47.      Appended as Exhibit 13.01 to the 2018 20-F were substantively the

same SOX certifications as referenced in ¶ 28, supra, signed by Defendants Musa

and Freitas.

      48.      Then, on January 3, 2020, Braskem disclosed that it had executed an

agreement related to the geological event associated with its salt mining operations

that subjected the Company to further liabilities.      Specifically, the Company

disclosed, in relevant part:

      Braskem S.A. . . . hereby informs that it executed, on January 3, 2020,
      an agreement with the [DPE], [MPF], [MPE] and [DPU] to support the
      relocation and indemnification of residents of the areas at risk located
      in the districts of Mutange, Bom Parto, Pinheiro and Bebedouro of
      Maceió, Alagoas, as established in the agreement, which will be
      submitted to judicial ratification. The Company preliminarily estimates
      that the support for relocation established in the agreement and on areas
      announced previously by the Company involve approximately 17,000
      people (“Financial Compensation and Support for Relocation
      Program”).

      In this regard, and to the best of its knowledge, the Company estimates
      the amounts to be recognized as provisions at approximately (i) R$1.7
      billion for the implementation of the Financial Compensation and
      Support for Relocation Program; and (ii) R$1 billion for the actions


                                         20
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 21 of 40 PageID: 21




      required to close its salt wells. Said provisions will be disbursed over
      the coming years and may be changed based on new developments.

      Furthermore, the DPE, MPF, MPE and DPU agreed (i) to release the
      approximately R$3.7 billion in cash of the Company that previously
      had been frozen, of which R$1.7 billion will be transferred to a bank
      account of Braskem specifically for funding the Financial
      Compensation and Support for Relocation Program that must maintain
      at minimum working capital of R$100 million, subject to verification
      by an external auditor; and (ii) to the substitution of the surety bonds
      already presented by Braskem to the Courts in the approximate amount
      of R$6.4 billion by two new surety bonds in the approximate amount
      of R$3 billion, to guarantee the Public-Interest Civil Action filed by the
      DPE and by the MPE and the Public-Interest Civil Action filed by the
      MPF.

      49.    Despite this disclosure, Braskem’s securities continued to trade at

artificially inflated prices throughout the remainder of the Class Period because of

Defendants’ continued misrepresentations and omissions regarding the true scope

and severity of the Company’s liability with respect to the geological event caused

by its salt mining operations.

      50.    For example, on June 15, 2020, Braskem filed an annual report on Form

20-F with the SEC, reporting the Company’s financial and operating results for the

quarter and year ended December 31, 2019 (the “2019 20-F”). The 2019 20-F

reported that Braskem’s “Vinyls Unit generated net revenue of R$2,692.8 million in

2019, or 4.2% of [the Company’s] net revenue of all reportable segments, including

inter-segment sales.”




                                         21
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 22 of 40 PageID: 22




      51.    With respect to Braskem’s salt mining operations, the 2019 20-F stated,

in relevant part, that the Company “used 212,000 tons of salt during 2019,” which

“accounted for 1% of [the Company’s] Vinyls Unit’s total cost of products sold in

2019”; that “salt mining operations at [Braskem’s] mine were halted in May 2019”;

that, “[a]s a result, [Braskem’s] business is also subject to stringent environmental

and other regulations”; that “[p]roduction of caustic soda and ethylene dichloride at

[Braskem’s] chlor-alkali facility located in the state of Alagoas was also interrupted

due to the lack of salt”; that, “[b]ecause of the interruption, [Braskem] needed to

import 139,000 tons of caustic soda to supply [its] customers and 295,000 tons of

EDC to supply [its] PVC facilities located in the state of Alagoas and in the

Northeastern Complex”; that, “[s]eeking to resume [Braskem’s] chlor-alkali

operations, [the Company] launched a project to modify the feedstock base of [its]

chlor-alkali plants by acquiring sea salt from third parties in Brazil or abroad”; that

“[t]he product will be stocked, dissolved in water to make brine and then treated and

sent for processing”; and that “[t]he estimated cost of the project is R$59.3 million,

of which R$21.2 million was already disbursed in 2019.”

      52.    The 2019 20-F also contained substantively the same statements as

referenced in ¶¶ 25-26, supra.

      53.    With respect to risks regarding Braskem’s salt mining activities, as well

as related remedial measures, the 2019 20-F contained generic, boilerplate


                                          22
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 23 of 40 PageID: 23




representations, stating, in relevant part, that “[m]ining operations at [Braskem’s]

salt mine in Alagoas were halted in May 2019”; that “[e]ven though the risk of a

sinkhole formation is unlikely, it cannot be fully disregarded”; that “[a] safety area

covering 15 of the 35 wells at the site of [Braskem’s] salt mine was designated, and

the entirety of the mining area has been monitored”; that, “[i]n October 2019, a

conceptual project was launched to start backfilling some wells that have lost their

salt, which is a condition for sinkhole formation”; that Braskem “expect[s] that these

wells will be stabilized as soon as possible, starting in 2020”; that “these actions are

part of a large operation that, following reasonable engineering efforts, may take a

few years to be completed”; that “[o]ther caverns that are comparatively more stable

will be closely monitored”; and that, “[b]ased on the results of monitoring routines

and additional studies relating to numerical simulations, which provide data to

monitor the stability of the caverns, there could arise the need for further stabilization

and backfilling.” Plainly, these risk warnings were generic, catch-all provisions that

were not tailored to Braskem’s actual known risks regarding the true scope and

severity of the Company’s liability with respect to its salt mining operations.

      54.    Additionally, with respect to Braskem’s foreseeable liability for the

geological event associated with its salt mining operations, the 2019 20-F stated, in

relevant part, that, “[o]n January 3, 2020, [Braskem] entered into an agreement with

the [DPE], [MPF], [MPE] and [DPU] to support the relocation of, and


                                           23
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 24 of 40 PageID: 24




indemnification to, residents in the areas at risk”; that Braskem “estimate[s] that the

support for relocation set forth in the agreement and in surrounding areas will

involve approximately 4,500 buildings and 17,000 people during the next two

years”; that, “[o]n December 31, 2019, based on” various legal assessments,

financial assessments, existing information, and discussions with authorities,

Braskem “recorded a provision of R$3,383.1 million, of which R$1,450.5 million is

under current liabilities and R$1,932.6 million is under non-current liabilities”; that

“the provision may be adjusted over time to reflect new developments”; that, “[o]n

February 17, 2020, [Braskem] entered into a settlement agreement with the Labor

Prosecutor’s Office . . . in the amount of R$40.0 million,” under which Braskem

“agreed to implement a program for business recovery and promotion of educational

activities”; and that, under “the settlement agreement, the Labor Prosecutor’s Office

agreed to withdraw the lawsuit it had filed against [Braskem], including the request

to freeze [Braskem’s] funds made in connection with such lawsuit.”

      55.      Appended as Exhibit 99.01 to the 2019 20-F was substantively the same

mine safety disclosure as referenced in ¶ 27, supra, containing the additional

representations as referenced in ¶ 42, supra.

      56.      Appended as Exhibit 13.01 to the 2018 20-F were substantively the

same SOX certifications as referenced in ¶ 28, supra, signed by Defendants Simões

and Freitas.


                                          24
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 25 of 40 PageID: 25




      57.    The statements referenced in ¶¶ 36-48 and 50-56, supra, were

materially false and misleading because Defendants made false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s

business, operational and compliance policies. Specifically, Defendants made false

and/or misleading statements and/or failed to disclose that: (i) Braskem’s salt mining

operations were unsafe and presented a significant danger to surrounding areas,

including nearly two thousand properties; (ii) the foregoing foreseeably increased

the risk that Braskem would be subjected to remedial liabilities, including, but not

limited to, increased governmental and/or regulatory oversight and enforcement,

significant monetary and reputational damage, and/or the permanent closure of one

or more of its salt mining operations; (iii) accordingly, earnings generated from

Braskem’s salt mining operations were unsustainable; (iv) Braskem downplayed the

true scope and severity of the Company’s liability with respect to its salt mining

operations; and (v) as a result, the Company’s public statements were materially

false and misleading at all relevant times.

                             The Truth Fully Emerges

      58.    On July 9, 2020, during pre-market hours, and less than a month since

Braskem filed the 2019 20-F, the Company disclosed that authorities in northeastern

Brazil had advised the Company that the geological damage from its salt mining

operations was more widespread than initial estimates. Specifically, among other


                                          25
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 26 of 40 PageID: 26




things, 1,918 properties needed to be evacuated because of the geological event

associated with Braskem’s mining operations, and Braskem estimated that moving

the residents would cost the Company an additional R$850 million in possible

payments to those residents, with another additional R$750 million in expenses to

“definitively” shut down Braskem’s salt mining operations. Specifically, Braskem

disclosed, in relevant part:

      BRASKEM S.A. . . . hereby informs its shareholders and the market
      that, in the context of the geological event in Alagoas, it received a letter
      from the Alagoas State Public Defender’s Office, the Federal
      Prosecution Office, the Alagoas State Prosecution Office and the
      Federal Public Defender's Office (“Authorities”) informing of the
      updating of the Map of Sectors of Damage and Priority Action Lines
      by the Civil Defense of Maceió, which included 1,918 properties to be
      vacated in the districts of Mutange, Bom Parto, Pinheiro and Bebedouro
      in Maceió, Alagoas.

      To ensure the safety of the residents in the region, Braskem is
      negotiating with the Authorities to define possible measures to be
      adopted by mutual agreement, although it is not automatically obligated
      to assist in the vacation of these new areas pursuant to the Agreement
      signed with the Authorities and announced by the Company on January
      3, 2020.

      In light of the existing information, ongoing dialogue with authorities,
      the Company estimates R$850 million in possible assistance measures
      for residents of the new areas and R$750 million in additional expenses
      expected from the measures to definitively shutdown the salt mining
      activities in Maceió, the operation management and the relocation of
      properties included after technical analysis, among others.

      In addition, with regard to the public-interest civil action filed by the
      Federal Prosecution Office involving the social and environmental
      damages, the Company informs that it is still in dialogues with the


                                           26
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 27 of 40 PageID: 27




      authorities and will keep the market information of material
      developments in the process.

      59.    On this news, Braskem’s ADS price fell $0.59 per share, or 6.20%, to

close at $8.93 per share on July 9, 2020.

      60.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, Plaintiff and

other Class members have suffered significant losses and damages.

               PLAINTIFF’S CLASS ACTION ALLEGATIONS

      61.    Plaintiff brings this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who

purchased or otherwise acquired Braskem securities during the Class Period (the

“Class”); and were damaged upon the revelation of the alleged corrective

disclosures. Excluded from the Class are Defendants herein, the officers and

directors of the Company, at all relevant times, members of their immediate families

and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

      62.    The members of the Class are so numerous that joinder of all members

is impracticable. Throughout the Class Period, Braskem securities were actively

traded on the NYSE. While the exact number of Class members is unknown to

Plaintiff at this time and can be ascertained only through appropriate discovery,

Plaintiff believes that there are hundreds or thousands of members in the proposed
                                            27
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 28 of 40 PageID: 28




Class. Record owners and other members of the Class may be identified from

records maintained by Braskem or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily

used in securities class actions.

       63.       Plaintiff’s claims are typical of the claims of the members of the Class

as all members of the Class are similarly affected by Defendants’ wrongful conduct

in violation of federal law that is complained of herein.

       64.       Plaintiff will fairly and adequately protect the interests of the members

of the Class and has retained counsel competent and experienced in class and

securities litigation. Plaintiff has no interests antagonistic to or in conflict with those

of the Class.

       65.       Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the

Class. Among the questions of law and fact common to the Class are:

             •    whether the federal securities laws were violated by Defendants’ acts
                  as alleged herein;

             •    whether statements made by Defendants to the investing public during
                  the Class Period misrepresented material facts about the business,
                  operations and management of Braskem;

             •    whether the Individual Defendants caused Braskem to issue false and
                  misleading financial statements during the Class Period;

             •    whether Defendants acted knowingly or recklessly in issuing false and
                  misleading financial statements;
                                             28
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 29 of 40 PageID: 29




            •    whether the prices of Braskem securities during the Class Period were
                 artificially inflated because of the Defendants’ conduct complained of
                 herein; and

            •    whether the members of the Class have sustained damages and, if so,
                 what is the proper measure of damages.

      66.       A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

impossible for members of the Class to individually redress the wrongs done to them.

There will be no difficulty in the management of this action as a class action.

      67.       Plaintiff will rely, in part, upon the presumption of reliance established

by the fraud-on-the-market doctrine in that:

            •    Defendants made public misrepresentations or failed to disclose
                 material facts during the Class Period;

            •    the omissions and misrepresentations were material;

            •    Braskem securities are traded in an efficient market;

            •    the Company’s shares were liquid and traded with moderate to heavy
                 volume during the Class Period;

            •    the Company traded on the NYSE and was covered by multiple
                 analysts;

            •    the misrepresentations and omissions alleged would tend to induce a
                 reasonable investor to misjudge the value of the Company’s
                 securities; and

                                            29
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 30 of 40 PageID: 30




            •    Plaintiff and members of the Class purchased, acquired and/or sold
                 Braskem securities between the time the Defendants failed to disclose
                 or misrepresented material facts and the time the true facts were
                 disclosed, without knowledge of the omitted or misrepresented facts.

      68.       Based upon the foregoing, Plaintiff and the members of the Class are

entitled to a presumption of reliance upon the integrity of the market.

      69.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens

of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as

Defendants omitted material information in their Class Period statements in violation

of a duty to disclose such information, as detailed above.

                                        COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                      Thereunder Against All Defendants)

      70.       Plaintiff repeats and re-alleges each and every allegation contained

above as if fully set forth herein.

      71.       This Count is asserted against Defendants and is based upon Section

10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder by the SEC.

      72.       During the Class Period, Defendants engaged in a plan, scheme,

conspiracy and course of conduct, pursuant to which they knowingly or recklessly

engaged in acts, transactions, practices and courses of business which operated as a


                                            30
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 31 of 40 PageID: 31




fraud and deceit upon Plaintiff and the other members of the Class; made various

untrue statements of material facts and omitted to state material facts necessary in

order to make the statements made, in light of the circumstances under which they

were made, not misleading; and employed devices, schemes and artifices to defraud

in connection with the purchase and sale of securities. Such scheme was intended

to, and, throughout the Class Period, did: (i) deceive the investing public, including

Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and

maintain the market price of Braskem securities; and (iii) cause Plaintiff and other

members of the Class to purchase or otherwise acquire Braskem securities and

options at artificially inflated prices. In furtherance of this unlawful scheme, plan

and course of conduct, Defendants, and each of them, took the actions set forth

herein.

      73.    Pursuant to the above plan, scheme, conspiracy and course of conduct,

each of the Defendants participated directly or indirectly in the preparation and/or

issuance of the quarterly and annual reports, SEC filings, press releases and other

statements and documents described above, including statements made to securities

analysts and the media that were designed to influence the market for Braskem

securities. Such reports, filings, releases and statements were materially false and

misleading in that they failed to disclose material adverse information and

misrepresented the truth about Braskem’s finances and business prospects.


                                         31
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 32 of 40 PageID: 32




      74.      By virtue of their positions at Braskem, Defendants had actual

knowledge of the materially false and misleading statements and material omissions

alleged herein and intended thereby to deceive Plaintiff and the other members of

the Class, or, in the alternative, Defendants acted with reckless disregard for the truth

in that they failed or refused to ascertain and disclose such facts as would reveal the

materially false and misleading nature of the statements made, although such facts

were readily available to Defendants. Said acts and omissions of Defendants were

committed willfully or with reckless disregard for the truth. In addition, each

Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

      75.    Information showing that Defendants acted knowingly or with reckless

disregard for the truth is peculiarly within Defendants’ knowledge and control. As

the senior managers and/or directors of Braskem, the Individual Defendants had

knowledge of the details of Braskem’s internal affairs.

      76.    The Individual Defendants are liable both directly and indirectly for the

wrongs complained of herein. Because of their positions of control and authority,

the Individual Defendants were able to and did, directly or indirectly, control the

content of the statements of Braskem. As officers and/or directors of a publicly-held

company, the Individual Defendants had a duty to disseminate timely, accurate, and

truthful information with respect to Braskem’s businesses, operations, future


                                           32
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 33 of 40 PageID: 33




financial condition and future prospects. As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the

market price of Braskem securities was artificially inflated throughout the Class

Period. In ignorance of the adverse facts concerning Braskem’s business and

financial condition which were concealed by Defendants, Plaintiff and the other

members of the Class purchased or otherwise acquired Braskem securities at

artificially inflated prices and relied upon the price of the securities, the integrity of

the market for the securities and/or upon statements disseminated by Defendants,

and were damaged thereby.

      77.    During the Class Period, Braskem securities were traded on an active

and efficient market. Plaintiff and the other members of the Class, relying on the

materially false and misleading statements described herein, which the Defendants

made, issued or caused to be disseminated, or relying upon the integrity of the

market, purchased or otherwise acquired shares of Braskem securities at prices

artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other

members of the Class known the truth, they would not have purchased or otherwise

acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions

by Plaintiff and the Class, the true value of Braskem securities was substantially

lower than the prices paid by Plaintiff and the other members of the Class. The


                                           33
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 34 of 40 PageID: 34




market price of Braskem securities declined sharply upon public disclosure of the

facts alleged herein to the injury of Plaintiff and Class members.

      78.    By reason of the conduct alleged herein, Defendants knowingly or

recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

      79.    As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff and the other members of the Class suffered damages in connection with

their respective purchases, acquisitions and sales of the Company’s securities during

the Class Period, upon the disclosure that the Company had been disseminating

misrepresented financial statements to the investing public.

                                     COUNT II

   (Violations of Section 20(a) of the Exchange Act Against The Individual
                                  Defendants)

      80.    Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

      81.    During the Class Period, the Individual Defendants participated in the

operation and management of Braskem, and conducted and participated, directly and

indirectly, in the conduct of Braskem’s business affairs. Because of their senior

positions, they knew the adverse non-public information about Braskem’s

misstatement of income and expenses and false financial statements.



                                          34
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 35 of 40 PageID: 35




       82.    As officers and/or directors of a publicly owned company, the

Individual Defendants had a duty to disseminate accurate and truthful information

with respect to Braskem’s financial condition and results of operations, and to

correct promptly any public statements issued by Braskem which had become

materially false or misleading.

       83.    Because of their positions of control and authority as senior officers,

the Individual Defendants were able to, and did, control the contents of the various

reports, press releases and public filings which Braskem disseminated in the

marketplace during the Class Period concerning Braskem’s results of operations.

Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause Braskem to engage in the wrongful acts complained of herein. The

Individual Defendants therefore, were “controlling persons” of Braskem within the

meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in

the unlawful conduct alleged which artificially inflated the market price of Braskem

securities.

       84.    Each of the Individual Defendants, therefore, acted as a controlling

person of Braskem. By reason of their senior management positions and/or being

directors of Braskem, each of the Individual Defendants had the power to direct the

actions of, and exercised the same to cause, Braskem to engage in the unlawful acts

and conduct complained of herein. Each of the Individual Defendants exercised


                                         35
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 36 of 40 PageID: 36




control over the general operations of Braskem and possessed the power to control

the specific activities which comprise the primary violations about which Plaintiff

and the other members of the Class complain.

      85.    By reason of the above conduct, the Individual Defendants are liable

pursuant to Section 20(a) of the Exchange Act for the violations committed by

Braskem.


                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

      A.     Determining that the instant action may be maintained as a class action

under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the

Class representative;

      B.     Requiring Defendants to pay damages sustained by Plaintiff and the

Class by reason of the acts and transactions alleged herein;

      C.     Awarding Plaintiff and the other members of the Class prejudgment and

post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and

other costs; and

      D.     Awarding such other and further relief as this Court may deem just and

proper.




                                         36
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 37 of 40 PageID: 37




                       DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury.

Dated: August 25, 2020                        Respectfully submitted,

                                              POMERANTZ LLP


                                              /s/ Gustavo F. Bruckner
                                              Gustavo F. Bruckner
                                              Jeremy A. Lieberman
                                              (pro hac vice application forthcoming)
                                              J. Alexander Hood II
                                              (pro hac vice application forthcoming)
                                              600 Third Avenue, 20th Floor
                                              New York, New York 10016
                                              Telephone: (212) 661-1100
                                              Facsimile: (917) 463-1044
                                              gfbruckner@pomlaw.com
                                              jalieberman@pomlaw.com
                                              ahood@pomlaw.com

                                              POMERANTZ LLP
                                              Patrick V. Dahlstrom
                                              (pro hac vice application forthcoming)
                                              10 South La Salle Street, Suite 3505
                                              Chicago, Illinois 60603
                                              Telephone: (312) 377-1181
                                              Facsimile: (312) 377-1184
                                              pdahlstrom@pomlaw.com

                                              THE SCHALL LAW FIRM
                                              Brian Schall
                                              (pro hac vice application forthcoming)
                                              2049 Century Park East, Suite 2460
                                              Los Angeles, California 90067
                                              Telephone: (310) 301-3335
                                              brian@schallfirm.com
                                              Attorneys for Plaintiff


                                         37
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 38 of 40 PageID: 38



                                     CERTIFICATION PURSUANT
                                   TO FEDERAL SECURITIES LAWS


         1.       I, Claudio Coutinho, make this declaration pursuant to Section 27(a)(2) of the Securities

Act of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange

Act”) as amended by the Private Securities Litigation Reform Act of 1995.

         2.       I have reviewed a Complaint against Braskem S.A. (“Braskem” or the “Company”) and

authorize the filing of a comparable complaint on my behalf.

         3.       I did not purchase or acquire Braskem securities at the direction of plaintiffs’ counsel or in

order to participate in any private action arising under the Securities Act or Exchange Act.

         4.       I am willing to serve as a representative party on behalf of a Class of investors who

purchased or otherwise acquired Braskem securities during the class period, including providing testimony

at deposition and trial, if necessary. I understand that the Court has the authority to select the most adequate

lead plaintiff in this action.

         5.       To the best of my current knowledge, the attached sheet lists all of my transactions in

Braskem securities during the Class Period as specified in the Complaint.

         6.       During the three-year period preceding the date on which this Certification is signed, I have

not served or sought to serve as a representative party on behalf of a class under the federal securities laws.

         7.       I agree not to accept any payment for serving as a representative party on behalf of the

class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs

and expenses directly relating to the representation of the class as ordered or approved by the Court.
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 39 of 40 PageID: 39



      8.     I declare under penalty of perjury that the foregoing is true and correct.


           8/21/2020
Executed _____________________________
              (Date)



                                               _______________________________________
                                                      (Signature)

                                                Claudio Coutinho
                                               _______________________________________
                                                      (Type or Print Name)
Case 2:20-cv-11366-CCC-ESK Document 1 Filed 08/25/20 Page 40 of 40 PageID: 40



 Braskem S.A. (BAK)                                                  Coutinho, Claudio

                              List of Purchases and Sales

    Transaction                              Number of               Price Per
       Type            Date                  Shares/Unit            Share/Unit

      Purchase             4/4/2019                           800            $25.4400
      Purchase            4/16/2019                         1,000            $24.7100
      Purchase             5/7/2019                         1,100            $22.1600
